Citation Nr: 1046455	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-33 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right wrist arthritis, 
status post surgical fusion; and if so, whether the claim may be 
granted.

2.  Entitlement to service connection for left wrist arthritis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of multiple injuries of the right hand with traumatic 
arthritis.

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of multiple injuries of the left hand with traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1962 to 
October 1964.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In February 2010, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  At the travel board hearing, the Veteran 
submitted additional evidence directly to the Board accompanied 
by a signed written waiver of the RO's initial consideration of 
this additional evidence.  

The issues of entitlement to service connection for right wrist 
arthritis, left wrist arthritis, hearing loss and entitlement to 
increased evaluations for residuals of multiple injuries of the 
right and left hands with traumatic arthritis are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A claim for service connection for right wrist arthritis, 
status post surgical fusion, was denied by a July 2006 rating 
decision that was not appealed.

2.  Evidence submitted subsequent to the July 2006 rating 
decision is not cumulative or redundant of the evidence 
previously of record and relates to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision which denied a claim for 
service connection for right wrist arthritis, status post 
surgical fusion, is final. 38 U.S.C. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been submitted since the July 
2006 rating decision, and the claim of entitlement to service 
connection for right wrist arthritis, status post surgical 
fusion, is reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. §§ 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims held that in order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence-evidence 
that is both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known to 
VA claimants.  Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA it is 
necessary, in most cases, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must provide a 
claimant notice of what is required to substantiate each element 
of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Accordingly, VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their claims, 
the VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes what 
evidence would be necessary to substantiate those element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  In other words, the 
question of what constitutes material evidence to reopen a claim 
for service connection depends on the basis on which the prior 
claim was denied.  The basis for the denial in the prior decision 
can be ascertained from the face of that decision.  

The Board observes that in light of the favorable outcome of this 
appeal with respect to the issue of whether new and material 
evidence has been submitted to reopen the claim, any perceived 
lack of notice or development under the VCAA should not be 
considered prejudicial.  



New and Material Evidence

In a decision dated in July 2006, the RO denied the Veteran's 
claim for service connection for right wrist arthritis, status 
post surgical fusion.  The Veteran did not appeal this decision.  

Appellate review is initiated by the filing of a Notice of 
Disagreement (NOD) and completed by the filing of a substantive 
appeal after a statement of the case (SOC) has been furnished.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  There are six 
elements for a valid NOD:  it must (1) express disagreement with 
a specific determination of the agency of original jurisdiction; 
(2) be filed in writing; (3) be filed with the RO; (4) be filed 
within one year after the date of mailing of notice of the RO 
decision; (5) be filed by the claimant or the claimant's 
authorized representative; and (6) express a desire for Board 
review.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.201; Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002).  

In this case, the Board notes that in January 2007, the RO 
received correspondence from the Veteran's representative 
requesting reconsideration for service connection for bilateral 
arthritis to the hands due to service connected bilateral 
arthritic conditions of the wrists.  The representative made a 
note to indicate that the medical evidence submitted was "new."  
The Board notes that although the representative confused the 
issues that had been previously service connected with the issues 
which were not service connected, the Board cannot conclude that 
the January 2007 correspondence was an NOD with the July 2006 
rating decision as it did not express disagreement with that 
rating decision or express a desire for Board review.  It is 
important to note that the Veteran has submitted numerous NODs 
with respect to rating decisions for the past 30 years.  Thus the 
Board finds that if he intended to disagree with the July 2006 
rating decision, either he or his representative would have 
specifically done so.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  
Thus, the July 2006 rating decision is final.  

Although in January 2007, the Veteran's representative indicated 
that the Veteran desired reconsideration for service connection 
for bilateral arthritis to the hands due to service connected 
bilateral arthritic conditions of the wrists, the Board construes 
this statement as including a request to reopen his claim of 
service connection for right wrist arthritis.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a February 2008 rating decision, the RO 
reopened the Veteran's claim of entitlement to service connection 
for right wrist arthritis, status post surgical fusion, but 
denied the claim on the merits.  On appeal, however, the Board 
must make its own determination as to whether any newly submitted 
evidence warrants a reopening of the claims.  This is important 
because the preliminary question of whether a previously denied 
claim should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claims on 
the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The Board notes that in July 2006, the RO denied service 
connection for right wrist arthritis as there was no evidence 
that the disability was incurred during service and no evidence 
that it was related to service-connected right hand condition.

Based on the grounds stated for the denial of service connection 
for right wrist arthritis in the July 2006 rating decision, new 
and material evidence would consist of evidence of right wrist 
arthritis in service or within one year of discharge or linking 
such disability to active service or to service-connected 
disability.  In this regard, additional evidence received since 
the July 2006 rating decision includes a VA Form 21-4138, 
Statement in Support of Claim, signed by Dr. Hooper in which he 
agrees to the statement that bilateral arthritis in left and 
right hands has more likely than not caused the arthritic 
conditions in his left and right wrists.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Thus, the Board finds the statement of 
agreement by Dr. Hooper that the Veteran's bilateral wrist 
arthritis more likely than not caused the left and right wrist 
arthritis, is neither cumulative nor redundant.  Further, the new 
evidence relates to an unestablished fact necessary to 
substantiate the claim.

Accordingly, the Board finds that the evidence received 
subsequent to July 2006 rating decision is new and material and 
serves to reopen the claim.  


ORDER

New and material evidence having been submitted, the claim for 
entitlement service connection for right wrist arthritis, status 
post surgical fusion, is reopened.


REMAND

With respect to the issues of entitlement to evaluations in 
excess of 10 percent for residuals of multiple injuries of the 
right and left hands with traumatic arthritis, at the February 
2010 travel board hearing, the Veteran submitted a statement from 
his wife which noted that the Veteran didn't have feeling in his 
hands at times making it difficult to dress, button his shirts 
and pants, tie his shoes, and use a fork and knife.  She also 
stated that the Veteran required her help with his everyday needs 
such as bathing.  

The Veteran testified at the hearing that his wife was a nurse 
practitioner; thus, this evidence is considered medical evidence.  

The Veteran's service-connected right hand disability has been 
rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5227-5010 and the Veteran's service-connected 
left hand disability has been rated as 10 percent disabling 
pursuant 38 C.F.R. § 4.71a, Diagnostic Code 5010.

It appears from his testimony and his wife's written statement, 
that his service-connected bilateral hand disabilities have 
increased in severity.  Thus, the Veteran should be provided an 
opportunity to report for a current VA examination to ascertain 
the current status of his service-connected bilateral hand 
disabilities.  

With respect to the issues of entitlement to service connection 
for right and left wrist arthritis, in order to afford the 
Veteran every consideration with respect to the present appeal 
and to ensure due process, it is the Board's opinion that a 
medical opinion in conjunction with the review of the entire 
record and examination of the Veteran is warranted to indicate 
whether or not the Veteran's bilateral wrist arthritis is related 
to either his military service or to service-connected 
disability.  38 C.F.R. § 3.159(c)(4). 

With respect to entitlement to service connection for hearing 
loss, the Veteran testified in February 2010 that he was first 
diagnosed with hearing loss three or four years prior.  Although 
the Veteran testified that a test was conducted, he did not 
mention what facility conducted the tests or whether he has had 
any recent hearing tests.  Thus, it is the Board's opinion that 
the Veteran should be requested to provide this information.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or non-
VA medical treatment for his bilateral 
hands, bilateral wrists, and hearing loss, 
and more specifically any audiological 
testing conducted for his claimed hearing 
loss, that is not evidenced by the current 
record.  If so, the Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file.  These records 
should then be obtained and associated with 
the claims folder.  The Veteran should be 
advised that he may also submit any 
evidence or further argument relative to 
the claim at issue.

2.  The Veteran should be afforded a VA 
examination to ascertain the severity of 
his bilateral hands arthritis and the 
etiology of his bilateral wrist arthritis. 
The claims file must be made available to 
and reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology and 
findings should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.

The examiner must distinguish, to the 
extent possible, the symptoms and/or degree 
of impairment due to the Veteran's service-
connected bilateral hand arthritis from the 
symptoms of any nonservice-connected 
disorders.  

Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 
4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered. See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The 
examiner should be asked to determine 
whether the Veteran's hands exhibit 
weakened movement, excess fatigability, or 
incoordination, and if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
loss or ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the hands are used 
repeatedly over a period of time.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis due to pain on use or during 
flare-ups.  

The examiner should identify all 
neurological manifestations of the 
Veteran's service-connected bilateral hand 
arthritis, identify all nerve(s) involved 
and degree of impairment to include all 
symptoms and manifestations (whether the 
involvement is only sensory, or if it is 
characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, constant 
pain, etc.) as well as a characterization 
of the symptoms as to whether they 
represent complete paralysis or incomplete 
paralysis.  If incomplete paralysis is 
represented by the manifestations, this 
should be characterized as mild, moderate 
or severe.

The examiner should also provide an opinion 
as to whether it is at least as likely as 
not that the Veteran's current bilateral 
wrist arthritis is related to the Veteran's 
active duty service or to service-connected 
disability, specifically the bilateral hand 
arthritis.  It would be helpful if the 
examiner would use the following language, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


